 



Exhibit 10.2
(FAIRCHILD LOGO) [b57410fsb5741000.gif]
Fairchild Semiconductor Stock Plan
Non-Qualified Stock Option Agreement
This is a Non-Qualified Stock Option Agreement (the “Agreement”) under the
Fairchild Semiconductor Stock Plan, as amended from time to time (the “Plan”),
dated July 15, 2005 (the “Grant Date”) between Fairchild Semiconductor
International, Inc. (the “Company”) and Mark S. Thompson, a regular salaried
employee of the Company or one of its subsidiaries (“you” or the “Optionee”).

         
1.
  Option Grant; Exercise Price   The Company grants you the option to purchase
up to 275,000 shares of the Company’s Common Stock at an exercise price of
$15.91 per share. This Agreement is made pursuant to your Employment Agreement
with the Company and Fairchild Semiconductor Corporation dated April 6, 2005, as
amended from time to time (your “Employment Agreement”). This Agreement consists
of this document, your Employment Agreement and the Plan. Any inconsistency
among this Agreement, your Employment Agreement and the Plan shall be resolved
in favor of your Employment Agreement, the Plan and this Agreement, in that
order of priority. Capitalized terms not defined in this Agreement are defined
in the Plan.
 
       
2.
  Option Term; Vesting   The term of your option is 8 years and one day from the
Grant Date. Your option terminates at the end of the term and cannot be
exercised after the term. You can exercise your option only to the extent it has
vested. Your option will vest in increments, as follows:

              Percentage Vested Vesting Date   (including portion that vested
the preceding year)
1st Anniversary of Grant Date
    25 %
2nd Anniversary of Grant Date
    50 %
3rd Anniversary of Grant Date
    75 %
4th Anniversary of Grant Date
    100 %

         
 
      provided that your option will vest in its entirety in accordance with the
terms of your Employment Agreement.
 
       
3.
  Termination of Employment   Except as otherwise set forth in your Employment
Agreement, you must remain an employee of the Company or an Affiliate to be able
to exercise your option, provided as follows:
 
       
 
      Retirement, Disability or death. If your employment terminates because of
your Retirement or Disability (as those terms are defined in the Plan) or your
death, then you (or your estate) will have five years from your termination date
to exercise your option, unless the option term ends earlier, in which case you
(or your estate) will have until the end of the term to exercise. In addition,
if your employment terminates because of your Retirement or Disability and you
die within the five-year exercise period, your estate will have at least one
year after your death to exercise, unless the option term ends earlier, in which
case your estate will have until the end of the term to exercise.
 
       
 
      Termination by the Company. If your employment is terminated for Cause (as
defined in the Plan), all options will be terminated, whether or not vested, and
you may have to repay any gains on prior exercised options. If your employment
is terminated by the Company not for Cause and not as a result of your
Retirement, Disability or death, then you (or your estate) will have 90 days
from your termination date to exercise your option, unless the option term ends
earlier, in which case you (or your estate) will have until the end of the term
to exercise.
 
       
 
      All other cases. If your employment terminates because you resign
voluntarily, or for any other reason other than those stated above, you (or your
estate, if you die within the period) will have 30 days from your termination
date to exercise your option, unless the option term ends earlier, in which case
you (or your estate) will have until the end of the term to exercise.
 
       
 
      Regardless of the cause of your termination, you (or your estate) can
exercise your option only to the extent it is vested on your termination date.
 
       
4.
  No Acquired Rights   Discretionary grant. Any options granted under the terms
of this Agreement are entirely at the discretion of the Company. With the
approval of the Board, and subject to the terms of the Plan, the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect your rights under this Agreement without your consent.
 
       
 
      No acquired right. The options granted under the terms of this Agreement
do not make you eligible for any further options at any time in the future.
 
       
 
      No guarantee of employment. Neither the Plan nor this Agreement imposes an
obligation on the Company to at

 



--------------------------------------------------------------------------------



 



         
 
      any time continue your employment relationship with the Company.
 
       
 
      Not liable for Loss of Value. The Company is not liable for any financial
loss on your part as a result of any mandatory taxes and other withholdings
related to the options or financial loss due to foreign exchange fluctuations
between your local currency and the US dollar (if applicable). Nor will the
Company or its Affiliates be liable for any loss of value of the shares upon the
exercise of the option.
 
       
5.
  Foreign Exchange/ Ownership   Please note that the exercise of your option may
result in your ownership of the Company’s common stock, and may also require the
transfer of funds outside of your country to the US (if you are a non-US
participant), and the use of a US-based brokerage account. By signing this
Agreement you acknowledge that you will personally bear responsibility for any
compliance requirements under local or national law regulating such foreign
investment and capital flows. These laws may change from time to time and the
Company cannot guarantee that you will be able to use all of the exercise
methods permitted under the Plan. It is recommended to seek your own
professional advice in relation to your participation in this stock option
program.
 
       
6.
  Personal Data Protection   By signing this Agreement, you confirm that you
understand and agree that it will be necessary for the administration of the
Plan to collect and process your personal data relating to the options that were
granted to you. Moreover, if you are a non-US participant it may be necessary to
transfer this personal data, outside of the country in which you work or are
employed, to the United States or any other third countries. By signing this
Agreement, you explicitly consent to the collection, use and transfer of your
personal data for the above described purpose to the Company or its Affiliates
and any third party service provider as selected by the Company insofar it
relates to the administration of the Plan. The United States may be considered
to have a different or lower level of data protection than your country. You may
request access to and correction of your personal data by contacting your local
Human Resources Manager. You understand that failure to consent to the
collection use and transfer of your personal data for the administration of Plan
may affect your ability to receive options.
 
       

         
7.
  Electronic Delivery   The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company, and such consent shall remain in effect throughout
your term of employment or service with the Company and thereafter until
withdrawn in writing by you.
 
       
8.
  Non- Transferability   Your options are not transferable except by will or the
laws of descent and distribution. This option shall not be subject to attachment
or similar process. Any attempted sale, pledge, assignment, transfer or other
disposition of your option contrary to the provisions of this Agreement or the
Plan, or the levy of any attachment or similar process upon your option, shall
be null and void without effect.
 
       
9.
  Applicable Law   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
       
10.
  Signatures   Your signature and the signature of an authorized officer of the
Company below indicate your and the Company’s agreement to the terms of this
Non-Qualified Stock Option Agreement as of the Grant Date.

                      OPTIONEE:       FAIRCHILD SEMICONDUCTOR INTERNATIONAL,
INC.
 
               
 
  /s/ Mark S. Thompson       /s/ Paul D. Delva                      
 
  Mark S. Thompson       Paul D. Delva         Global ID/SSN:       Vice
President, General Counsel and Secretary

 